             Case 2:21-cv-00633 Document 1 Filed 05/12/21 Page 1 of 8




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
                              THE UNITED STATES DISTRICT COURT
13
14
                          FOR THE WESTERN DISTRICT OF WASHINGTON
15                                        AT SEATLE
16
17   TRACIE KALKBRENNER,
18                                                      NO.
19                         Plaintiff,
20                                                      COMPLAINT
21
22   vs.
23
24   PROFESSIONAL BULL RIDERS, LLC., a
25   Colorado Company;
26
27                         Defendant.
28
29
30
31
32          1.     This is an action for damages brought by Tracie Kalkbrenner (“Plaintiff”) for
33
34   unlawful workplace discrimination based on sex and retaliation under Title VII of the Civil
35
36
37   Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et. seq., as well under Washington State
38
39   law against discrimination, RCW 49.60 et. seq., and for violations of the Equal Pay Act of
40
41   1963 (“Equal Pay Act”), 29 U.S.C., Chapter 8 sec. 206(d).
42
43
     ///
44
45
46   ///
47




     COMPLAINT FOR DAMAGES - 1                                      HKM EMPLOYMENT ATTORNEYS LLP
                                                                       600 Stewart Street, Suite 901
                                                                        Seattle, Washington 98101
                                                                              (206) 838-2504
              Case 2:21-cv-00633 Document 1 Filed 05/12/21 Page 2 of 8




 1                                          I.      PARTIES
 2
 3
            2.      Plaintiff is an individual residing in Seattle, Washington. At all times relevant
 4
 5
 6   hereto, Plaintiff was an employee of Professional Bull Riders, LLC (“Defendant”).
 7
 8          3.      Defendant is a Colorado company with a principal office at 101 West
 9
10   Riverwalk, Pueblo, CO 81003, United States.
11
12
13          4.      At all times relevant to this matter, Defendant had over 100 employees, and is
14
15   therefore subject to the provisions of Title VII.
16
17                              II.     JURISDICTION AND VENUE
18
19
20
            5.      At all times relevant hereto, Defendant was doing business in Washington State.
21
22   Defendant is an “employer” subject to Washington State and federal statutes governing
23
24   employment, including Title VII, 42 U.S.C. § 2000e, and the Equal Pay Act. At all times
25
26
     relevant herein, Defendant employed Plaintiff.
27
28
29          6.      On September 9, 2020, Plaintiff filed a charge of discrimination against
30
31   Defendant with the Nevada Equal Rights Commission (“NERC”), alleging sex discrimination,
32
33   retaliation, and violations of equal pay.
34
35
36          7.      On February 16, 2021, Plaintiff received a Notice of Right to Sue from NERC.
37
38          8.      The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because
39
40   Plaintiff is asserting federal causes of action, and 28 U.S.C. §1343(a) (4) (civil rights action)
41
42
43
     and 42 U.S.C. §2000e-5(f)(3) (unlawful discrimination and retaliation in employment).
44
45
46
47




     COMPLAINT FOR DAMAGES - 2                                         HKM EMPLOYMENT ATTORNEYS LLP
                                                                          600 Stewart Street, Suite 901
                                                                           Seattle, Washington 98101
                                                                                 (206) 838-2504
              Case 2:21-cv-00633 Document 1 Filed 05/12/21 Page 3 of 8




 1   Additionally, this Court has supplemental jurisdiction over any state law claims pled herein
 2
 3
     pursuant to 28 U.S.C. § 1367.
 4
 5
 6          9.      Venue is proper in this Court under 28 U.S.C. §1391(b) because a substantial
 7
 8   portion of the events giving rise to this Complaint occurred in the Western District of
 9
10   Washington.
11
12
13          10.     This action has been filed within the applicable statutory time periods.
14
15                                          III.    FACTS
16
17          11.     Plaintiff incorporates by reference the above paragraphs as though set forth
18
19
20
     separately herein.
21
22          12.     Upon information and belief, bull riding is an aggressive, male dominated sport
23
24   which often times includes volatile and masculine personalities.
25
26
            13.     Upon information and belief, Defendant is an international bull riding
27
28
29   organization that hosts events, competitions, leagues, and produces various other bull riding
30
31   related content.
32
33          14.     Upon information and belief, there are approximately fifty percent (50%)
34
35
36   women in Defendant’s employee ranks.
37
38          15.     Upon information and belief, there is a sharp disparity in the number of women
39
40   in director roles as opposed to men.
41
42
43
            16.     According to the 2019 Staff List, there are approximately eight (8) females at
44
45   the level of Director or higher, compared to thirty (30) males.
46
47




     COMPLAINT FOR DAMAGES - 3                                          HKM EMPLOYMENT ATTORNEYS LLP
                                                                           600 Stewart Street, Suite 901
                                                                            Seattle, Washington 98101
                                                                                  (206) 838-2504
              Case 2:21-cv-00633 Document 1 Filed 05/12/21 Page 4 of 8




 1          17.     Plaintiff began working for Defendant in May 2018 as a Marketing Manager in
 2
 3
     Seattle, WA.
 4
 5
 6          18.     Upon information and belief, when Plaintiff was hired, it was made clear to her
 7
 8   that the position was a “manager” position and there were no other options available.
 9
10          19.     She believed this was true because she started with two other people who had
11
12
13   zero experience but were also each given the same title of “Marketing Manager.”
14
15          20.     Upon information and belief, thereafter, to her surprise and consternation, Mike
16
17   Karsting was hired into a Director position.
18
19
20
            21.     Upon information and belief, a few months later, David Cox was hired into a
21
22   Director position.
23
24          22.     Upon information and belief, Plaintiff had similar work experience as Mr. Cox
25
26
     as she had worked with him at World Wrestling Entertainment (WWE), where both of them
27
28
29   were Marketing Managers.
30
31          23.     Upon information and belief, because Plaintiff had similar experience and years
32
33   of work in the industry as both Mr. Cox and Mr. Karsting, Plaintiff inquired about a promotion
34
35
36   to a Director position.
37
38          24.     Upon information and belief, Defendant told Plaintiff that her promotion would
39
40   be “discussed” and that a “path” would be laid out for her.
41
42
43
            25.     Upon information and belief, Plaintiff’s path to promotion included additional
44
45   work when she had already been doing more work than the men who were hired in as directors.
46
47




     COMPLAINT FOR DAMAGES - 4                                        HKM EMPLOYMENT ATTORNEYS LLP
                                                                         600 Stewart Street, Suite 901
                                                                          Seattle, Washington 98101
                                                                                (206) 838-2504
                Case 2:21-cv-00633 Document 1 Filed 05/12/21 Page 5 of 8




 1             26.   However, Plaintiff never received that promotion.
 2
 3
               27.   Upon information and belief, Plaintiff worked on twice as many shows,
 4
 5
 6   including training an employee on how to promote a show and doing extra projects while
 7
 8   having better work performance.
 9
10             28.   Upon information and belief, despite having better work performance than her
11
12
13   male peers, she received the same ‘merit based’ bonus as everyone else ($15,000), with
14
15   exception of Kacy Burke.
16
17             29.   Upon information and belief, Plaintiff maintains this is further evidence of
18
19
20
     gender discrimination because overall, the men’s performance was not as successful as the
21
22   women’s performance and in particular, not as successful as her own performance.
23
24             30.   In essence, Plaintiff was required to be more successful and do more work than
25
26
     her male counterparts to receive the same bonus.
27
28
29             31.   Upon information and belief, Plaintiff complained of the hostile work
30
31   environment, namely that she was not being considered for promotion to a Director position
32
33   when equal or less qualified males were being promoted.
34
35
36             32.   Upon information and belief, Plaintiff also stated that she was being treated and
37
38   compensated differently because of her sex.
39
40             33.   Upon information and belief, in April 2020, Defendant laid off fourteen (14)
41
42
43
     people.
44
45
46
47




     COMPLAINT FOR DAMAGES - 5                                         HKM EMPLOYMENT ATTORNEYS LLP
                                                                          600 Stewart Street, Suite 901
                                                                           Seattle, Washington 98101
                                                                                 (206) 838-2504
             Case 2:21-cv-00633 Document 1 Filed 05/12/21 Page 6 of 8




 1          34.     Upon information and belief, of fourteen people laid off, eleven (11) were
 2
 3
     women, many of whom had complained of sex discrimination and a hostile work environment.
 4
 5
 6          35.     Upon information and belief, Defendant has a significant, company-wide
 7
 8   problem with preferring men to women for promotion.
 9
10          36.     Upon information and belief, there are no female Senior Marketing Managers.
11
12
13          37.     Upon information and belief, male employees who perform substantially
14
15   similar work as Plaintiff are generally promoted to and are better compensated.
16
17          38.     Defendant does not discipline or deny promotions to men when they scream,
18
19
20
     curse, and generally engage in histrionics.
21
22          39.     Upon information and belief, no other male employees who reported such
23
24   conduct experienced any escalation of hostility.
25
26
            40.     Upon information and belief, other female employees had endured the same
27
28
29   pattern of discrimination and retaliation while working for Defendant.
30
31          41.     Upon information and belief, Plaintiff did not get the opportunity to report the
32
33   discrimination regarding the bonuses before being one of the women laid off.
34
35
36                                  IV.     CAUSES OF ACTION
37
38          42.     Plaintiff incorporates by reference the above paragraphs as though set forth
39
40   separately herein.
41
42
43
            43.     Discrimination, Harassment, and Hostile Work Environment Based on
44
45   Sex/Gender in violation of Title VII, 42 U.S.C. § 2000e, et seq.
46
47




     COMPLAINT FOR DAMAGES - 6                                          HKM EMPLOYMENT ATTORNEYS LLP
                                                                           600 Stewart Street, Suite 901
                                                                            Seattle, Washington 98101
                                                                                  (206) 838-2504
             Case 2:21-cv-00633 Document 1 Filed 05/12/21 Page 7 of 8




 1          44.     The above facts state claims against Defendant for retaliation in violation of the
 2
 3
     Washington Law Against Discrimination, RCW 49.60, et. seq..
 4
 5
 6          45.     The above facts state claims against Defendant for retaliation under Title VII
 7
 8   and Washington state law for engaging in a protected activity.
 9
10          46.     The above facts state claims against Defendant for violation of the Equal Pay
11
12
13   Act, 29 U.S.C., Chapter 8 sec. 206(d).
14
15          47.     The above facts state claims against Defendant for negligent infliction of
16
17   emotional distress.
18
19
20
            48.     The above facts state claims against Defendant for intentional infliction of
21
22   emotional distress.
23
24          49.     The above facts state claims against Defendant for interference with prospective
25
26
     business advantage.
27
28
29          50.     Defendant’s conduct thereby entitles Plaintiff to compensatory damages
30
31   including damages for lost pay and benefits, emotional distress, and attorneys’ fees and costs.
32
33                                      V.     JURY DEMAND
34
35
36          51.     Plaintiff demands a jury on all factual issues.
37
38                                 V.        PRAYER FOR RELIEF
39
40
41          WHEREFORE Plaintiff prays for relief as follows:
42
43          A.      Damages for back pay and benefits lost and for future pay and benefits lost;
44
45          B.      Liquidated damages;
46
47




     COMPLAINT FOR DAMAGES - 7                                         HKM EMPLOYMENT ATTORNEYS LLP
                                                                          600 Stewart Street, Suite 901
                                                                           Seattle, Washington 98101
                                                                                 (206) 838-2504
           Case 2:21-cv-00633 Document 1 Filed 05/12/21 Page 8 of 8




 1
 2        C.     Damages for loss of enjoyment of life, pain and suffering, mental anguish,
 3
 4               emotional distress, and humiliation;
 5
 6        C.     Prejudgment interest in an amount to be proved at trial;
 7
 8        D.     Compensation for any tax penalty associated with a recovery;
 9
10        E.     Reasonable attorneys’ fees and cost; and
11
12        F.     Whatever further and additional relief the court shall deem just and equitable.
13
14
15        Respectfully submitted this 12th day of May 2021.
16
17
18
19                                             HKM EMPLOYMENT ATTORNEYS LLP
20
21
22                                             /s/Daniel Kalish
23                                             HMK ATTORNEY WSBA No. 35815
24
25                                             Dan Kalish., WSBA # 35815
26                                             HKM EMPLOYMENT ATTORNEYS LLP
27
                                               600 Stewart Street, Suite 901
28
29                                             Seattle, WA 98101
30                                             Telephone: 206-838-2504
31                                             Fax: 206-260-3055
32                                             E-mail: dkalish@hkm.com
33
34                                             Attorneys for Plaintiff Tracie Kalkbrenner
35
36
37
38
39
40
41
42
43
44
45
46
47




     COMPLAINT FOR DAMAGES - 8                                     HKM EMPLOYMENT ATTORNEYS LLP
                                                                      600 Stewart Street, Suite 901
                                                                       Seattle, Washington 98101
                                                                             (206) 838-2504
